Citation Nr: 9912058	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-29 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic headaches, status-post closed head injury.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran had periods of active duty for training and 
inactive duty training, including a period of inactive duty 
training in September 1987.  Service connection 

for post-traumatic headaches, status-post closed head injury 
was granted in October 1992 and a 10 percent rating was 
assigned.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's service-connected headaches are post- 
traumatic; there is no competent evidence of multi-infarct 
dementia.

3. The veteran has mild nystagmus, otherwise no observable 
neurological dysfunction is manifest.


CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 10 
percent for post-traumatic headaches have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38  C.F.R. § 4.130, 
Diagnostic Code 8045-9304 (1998).

2. A separate 10 percent rating for status-post closed head 
injury, with nystagmus is warranted.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 8045-
6016 (1998)





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

September 1987 emergency room records from La Grange Memorial 
Hospital indicate that the veteran was involved in a motor 
vehicle accident.  Notes indicate no head, neck, chest or 
abdomen pain.  X-rays were normal.  The veteran was diagnosed 
with multiple contusions secondary to a motor vehicle 
accident and was discharged in good condition.

Service records (DA Form 2173, dated October 16, 1987) 
indicate that the veteran reported progressive, daily right 
temporal headaches, lasting hours, without visual changes, 
nausea, incoordination, etc.  A physical  examination was 
unremarkable and the examiner's impression was post-traumatic 
headaches.  Examination notes from a few days later note an 
impression of post-traumatic headaches.  

Service medical records from November 1987 indicate that the 
veteran was reporting constant headaches and difficulty 
concentrating.  Examination was essentially normal and 
computed tomography images were normal.  The impression was 
post-concussive syndrome with headaches.

Service outpatient records from April 1988 indicate that all 
aspects of a neurological examination were within normal 
limits.  The impression was post-traumatic headache, 
controlled with medication.  The veteran was found to be 
medically ready to work without limitations.

In July 1990 the veteran underwent a neuropsychological 
examination.  The examiner concluded that findings did not 
indicate the 1987 injury caused a significant decline in the 
veteran's cognitive functioning.  The examiner stated that 
the veteran's complaints of decreased efficiency and 
cognitive functioning were consistent with observed emotional 
difficulties.

In September 1992 the veteran underwent VA examinations.  The 
general medical examiner noted that the veteran reported a 
history of having a right side head wound cleaned after the 
accident, vertigo, disequilibrium and blackouts.  The general 
medical examiner stated that the findings do not indicate 
that the veteran's 1987 head injury had caused significant 
decline in cognitive functioning.  An examination of the 
brain indicated no tumor, malignancy, affected cranial nerves 
or functional impairment of peripheral or adynamic systems.  
The diagnosis was post-traumatic headaches.

In March 1993 the veteran underwent a VA examination for 
mental disorders.  She reported to the examiner that she was 
involved in another motor vehicle accident in late 1990.  She 
suffered an acceleration/deceleration injury to her head and 
hit her head on the windshield in that accident.  The 
examiner reported that following the second accident the 
veteran began to suffer severe symptoms.  The examiner stated 
that after the first head injury there was a noticeable 
decline in her function and the onset of depressive symptoms, 
but that the veteran remained able to work and for the most 
part, cognitively intact.  The examiner stated that after the 
second injury there was a "precipitous" decline in her 
functioning.  The diagnoses were organic hallucinosis, 
organic mood disorder, post traumatic headaches.

Outpatient records from October 1995 indicate complaints of 
slight, constant dizziness.

In August 1996 the veteran underwent a VA neurological 
examination.  The veteran reported that her condition was 
better in that her headaches were not as frequent.  She 
stated that her most recent headache as occurred "around 
1994."  She reported dizziness and that she got headache 
relief by applying counterpressure to her head.  The 
diagnosis was sequelae due to head trauma, headaches and 
dizziness.

In April 1998 the veteran was assessed as having 
"tensional" headaches and dizziness, frequent, post motor 
vehicle accident, worsened by external stress.  

In May 1998 the veteran underwent neurological and 
psychological examinations.  The integrated impressions of 
the psychological examiner were suggestive of a central 
nervous system disorder.  Interview and test data suggested 
an individual who was free from disorganizing anxiety and 
possibly mildly depressed.  The examiner found that the data 
did not suggest an intrapsychic or emotional component to the 
veteran's complaints of dizziness or hearing voices.  

The neurological examiner noted that the veteran had 
neuropsychiatric testing in 1990, before the second accident, 
which showed no clear cognitive defects.  Physical 
examination revealed very mild nystagmus and cranial nerves 
2-12 were otherwise normal.  Motor testing revealed no 
abnormality.  The veteran denied deficits in primary sensory 
modalities and finger-to-nose and heel-to-shin tests were 
intact bilaterally.  Deep tendon reflexes were present and 
equal and the veteran was able to heel, toe and tandem walk 
without difficulty.  The impression was probable post-
traumatic headaches and possibly residual post-concussive 
syndrome (that is vertigo and perceived memory problems).  
The examiner reviewed the  results of the neuropsychiatric 
evaluation and found it consistent with central nervous 
system disorder.

June 1998 outpatient records indicate that the veteran 
reported headaches, dizziness and hearing voices.  The 
veteran also reported occasional nightmares.  The diagnosis 
was delusional disorder. 


Criteria & Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

When rating a disability consideration is given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they are raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given 
to the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10 (1998).  If there 
is a question as to which of two evaluations should apply, 
the higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1998).

VA policy provides that if after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 501 (West 1991); 38 C.F.R. § 3.102 
(1998).

Post-traumatic headaches are evaluated pursuant to the 
criteria found in Diagnostic Code 8045 of the Rating 
Schedule.  38 C.F.R. § 4.124a (1998).  Under those criteria, 
purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, or facial nerve paralysis, following 
trauma to the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code (e.g., 8045-8207).  Purely 
subjective complaints such as headache, dizziness, or 
insomnia, recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under diagnostic code 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma. Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a (1998).

Cental nystagmus is rated at 10 percent under 38 C.F.R. 
§ 4.84a, Rating Code 6016 (1998).

In this case, the veteran's claim is for a rating in excess 
of 10 percent for her post-concussion syndrome.  Diagnostic 
Code 8045 does not allow for a rating in excess of 10 percent 
to be assigned under Diagnostic Code 9304 without a diagnosis 
of multi-infarct dementia associated with brain trauma.  
There is no such diagnosis in this case, and as such the 
veteran does not meet the criteria which must be met before 
she may be considered for any rating in excess of 10 percent 
under Diagnostic Code 9304 for purely subjective symptoms.  
The veteran is not entitled to an evaluation in excess of 10 
percent for post-traumatic headaches.

However, recent neurological testing has revealed nystagmus 
and resolving doubt in the veteran's favor, this may be 
considered a residual of her service-connected head injury.  
Central nystagmus is rated as 10 percent disabling.  There 
are no other neurological findings that have been attributed 
to the service-connected closed head injury residuals.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic headaches is denied.

Entitlement to an evaluation in excess of 10 percent for 
status-post closed head injury, with nystagmus is allowed, 
subject to regulations governing the award of monetary 
benefits.  




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 


